Citation Nr: 1627461	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  15-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for bilateral hearing loss.  

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.  

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and June 2014 rating decisions in which the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California continued to deny to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus because the evidence received was not new and material evidence.  

In July 2014 the Veteran filed a notice of disagreement and a Statement of the Case was issued in July 2015.  In the Form 9 Appeal received in September 2015, the Veteran indicated that he could not file an appeal as the issues had not been adjudicated.  In a Report of General Information in February 2016, the Veteran' representative clarified that the Veteran was appealing the issues listed in the July 2015 Statement of the Case and was not requesting a Board hearing.  Thus, the Board accepts the Veteran's September 2015 VA Form 9 Appeal as a timely appeal of the issues listed on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1. In an unappealed February 2009 rating decision, the RO denied service connection for bilateral hearing loss and for tinnitus.  
2. The additional evidence received since the February 2009 rating decision relates to a previously unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and for tinnitus.  

3. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.  

4. The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  

CONCLUSIONS OF LAW

1. The February 2009 rating decision that denied entitlement to service connection for bilateral hearing loss and for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received since the last denial of service connection for bilateral hearing loss and for tinnitus, and these claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

4. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen and grant service connection for bilateral hearing loss and tinnitus, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  

Claims to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In the February 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus on the basis that the evidence did not show that a chronic disability was incurred in or aggravated by service.  The RO noted that service treatment records did not show hearing impairment or tinnitus and that there was an unfavorable VA nexus opinion of record.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus, the previous rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence added to the record since the February 2009 rating decision includes photographs and statements received from the Veteran in December 2013 and July 2014.  The photographs include pictures of the Veteran standing next to an aircraft and aboard a ship firing weapons.  In the statements he explained that his duties, including aboard the USS Carrier Saipan CVL-48, caused significant noise exposure as he had to operate and maintain various pumps and had assignments during flight operations.  He emphasized that he did not have hearing protection when he was a substitute loader on the 40 mm guns that were fired.  This evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and for tinnitus as it provides further elaboration of his extensive exposure to acoustic trauma during service.  These claims are reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, , 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has diagnoses of tinnitus and bilateral sensorineural hearing loss.  See January 2009 and June 2015 VA audiological examinations.  Puretone thresholds, in decibels, at 2000 Hertz were 75 (right ear) and 60 (left ear).  Id.

Second, the evidence of record indicates in-service noise exposure.  The Veteran contends that he had acoustic trauma during service.  In multiple statements, he contended that his duties including aboard the USS Carrier Saipan CVL-48 caused significant noise exposure as he had to operate and maintain various pumps and also had assignments during flight operations.  He emphasized that he did not have hearing protection when he was a substitute loader on the 40 mm guns that were fired.  He noted that he also was assigned to the anchor windless room, which is where the anchor chain was pulled aboard or dropped in the water  See, e.g., statements date in December 2013 and July 2014.  His statements are competent and credible, as his DD-214 shows that he was assigned to the U.S. Naval Construction Battalion Center in Port Hueneme, California and his related civilian occupation was construction-equipment mechanic.  His personnel records confirm that he was aboard the USS Saipan.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, the Veteran consistently has contended that he has had hearing loss and tinnitus since service.  See, e.g. September 2008, December 2013, and July 2014 statements.  The Veteran's representative explained that, although the Veteran checked the box indicating that he did not have ear, nose, or throat trouble on the April 1956 report of medical history for Annual Certification, he did so because he thought this meant no earaches, sinus or sore throat.  See April 2016 VA Form I-646.  The Board finds that the Veteran's contentions are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

There are unfavorable VA opinions of record.  On a January 2009 VA examination, the examiner opined that the Veteran's current hearing loss and tinnitus are most likely due to other factors (i.e., age, continued noise exposure as a civilian) and not likely caused by military acoustic trauma.  The examiner noted that the Veteran had excessive exposure to engine room noise during service and as a civilian worked as a police officer for eleven years, a truck driver for fifteen years, a radio operator for eight years, and a traveling salesman for four years.  He denied wearing hearing protection as a civilian except as a policeman on the firing range.  Although the January 2009 VA examiner acknowledged the Veteran's exposure to engine room noise during service, the examiner did not consider the full extent of the Veteran's exposure to acoustic trauma including due to working with aircrafts, firing 40 mm guns, and doing other duties he performed with the U.S. Naval Construction Battalion Center.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

On VA examination in June 2015, the examiner opined that based on the evidence of record, to include the Veteran's self-reported history, that he did not begin to experience difficulty understanding speech until a few years earlier and that it was less likely than not that the Veteran's right ear and left ear hearing loss was caused by or a result of military noise exposure.  Notably, the June 2015 VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  However, the examiner concluded that tinnitus is less likely than not caused by or a result of military noise exposure as there was no documentation of a complaint of tinnitus documented in his service treatment records.  Given that the Veteran consistently has averred that he has had bilateral hearing loss since service, the June 2015 VA examiner's opinion regarding the etiology of the Veteran's tinnitus is based on the inaccurate factual premise that his hearing problems started many years after service and is of limited probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value).  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at the very least equipoise on the question of a nexus pursuant to 38 C.F.R. § 3.303(b) between service and the current bilateral hearing loss and tinnitus.  While the evidence also shows that tinnitus is secondary to bilateral hearing loss, as the Board is granting service connection for tinnitus pursuant to 38 C.F.R. § 3.303(b), it is not necessary to discuss the theory of entitlement to service connection pursuant to 38 C.F.R. § 3.310 based on a disability that is proximately due to or aggravated by a service-connected disease or injury.  Resolving reasonable doubt in the Veteran's favor, the claims of service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

The applications to reopen the previously denied claims for service connection for bilateral hearing loss and for tinnitus are granted.  

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


